FILED
                             NOT FOR PUBLICATION                               MAR 02 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 10-30277

               Plaintiff - Appellee,               D.C. No. 6:10-cr-00007-CCL-1

  v.
                                                   ORDER *
ALLON JENKINS,

               Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Charles C. Lovell, Senior District Judge, Presiding

                               Submitted March 2, 2012
                                  Portland, Oregon

Before: FISHER, GOULD, and PAEZ, Circuit Judges.

       This case is submitted for decision as of the date of the filing of this order.

The sentence and judgment of the district court are vacated. In light of the

Supreme Court’s denial of the cert petition in United States v. Valverde, 09-10063,

we grant Defendant-Appellant Allon Jenkins’s unopposed motion to remand to the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
district court. Upon remand, the district court is directed to grant Jenkins’s second

motion to dismiss the indictment, filed on June 9, 2010. The filing of this order

shall serve as the court’s mandate.

             VACATED and REMANDED.